                                                Case 3:19-cv-07965-RS Document 22 Filed 02/03/20 Page 1 of 2



                                         1   BETY JAVIDZAD (SBN 240598)
                                             bety.javidzad@dentons.com
                                         2   DENTONS US LLP
                                         3   601 South Figueroa Street, Suite 2500
                                             Los Angeles, California 90017-5704
                                         4   Telephone: (213) 623-9300
                                             Facsimile: (213) 623-9924
                                         5
                                             Attorney for Defendant
                                         6   MSC Merchant Service Center, LLC
                                         7
                                         8                            UNITED STATES DISTRICT COURT
                                         9                         NORTHERN DISTRICT OF CALIFORNIA
                                        10                                 OAKLAND DIVISION
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
         DENTONS US LLP




                                        12   ABANTE ROOTER AND                       No. 3:19-cv-07965
           (213) 623-9300




                                             PLUMBING, INC., a California
                                        13   corporation, individually and on
                                        14   behalf of all others similarly          DECLARATION OF BETY
                                             situated,                               JAVIDZAD IN SUPPORT OF
                                        15                                           MOTION TO WITHDRAW
                                                         Plaintiff,
                                        16
                                        17         vs.

                                        18   MSC MERCHANT SERVICE
                                             CENTER, LLC, a Nevada limited
                                        19   liability company,
                                        20               Defendant.
                                        21
                                        22
                                                   1.     My name is Bety Javidzad. I am over the age of eighteen (18) years and
                                        23
                                             am competent to execute this Declaration.
                                        24
                                                   2.     I am currently counsel for MSC Merchant Service Center, LLC in the
                                        25
                                             above-cited matter.
                                        26
                                                   3.     It has been represented to me that Renalyn Sales is the Founder, sole
                                        27
                                             Owner, and Managing Member of MSC Merchant Service Center, LLC with full
                                        28
                                             authority to act on behalf of the company. It has also been represented to me that
                                                 Case 3:19-cv-07965-RS Document 22 Filed 02/03/20 Page 2 of 2



                                         1   there are no other owners or officers of MSC Merchant Service Center, LLC.
                                         2           4.    During my representation, I have communicated with Ms. Sales via
                                         3   email at both info@mscmerchant.com and rsales@mscmerchant.com.
                                         4           5.    Attached as Exhibit A is a true and correct copy of email correspondence
                                         5   between Ms. Sales and me. Portions have been redacted as they are protected by the
                                         6   attorney-client privilege. This email confirms conversations over the telephone and
                                         7   other written communications relating to MSC Merchant Service Center, LLC’s
                                         8   desire to terminate my representation in this lawsuit.
                                         9           I declare under penalty of perjury that the foregoing is true and correct.
                                        10           Executed on February 3, 2020.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11
                                                                                    By: /s/ Bety Javidzad
         DENTONS US LLP




                                        12                                             Bety Javidzad
           (213) 623-9300




                                        13
                                        14
                                             114148344

                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28

                                                                                       -2-
